DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021, 02/18/2022 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2008/0048387).
Regarding claim 1, Matsumoto teaches a recording apparatus comprising: 
a recording portion (40 figs.1,11) configured to record an image on a recording medium (S); 
a discharge port (port near 62,33,34 figs.1,2,13) configured to discharge the recording medium (S), on which the image is recorded, in a discharge direction; 
a receiving member (receiving/inner member of 50 figs.1,2,13) located below the discharge port in a direction of gravity and configured to receive the recording medium (S) discharged from the discharge port; and 
a housing portion (outer portion of 50 figs.1,2,13)  configured to be movable between a receiving position (figs.1,6) which is on a side spaced apart from the discharge port in the discharge direction and at which the housing portion holds one end of the receiving member (receiving/inner member of 50 figs.1,2,13) to receive the recording medium (S), and a housing position (figs.2,3) which is on a side further toward the discharge port than the receiving position, the housing portion being configured to house at least a part of the receiving member (fig.2,3,11).  

Regarding claim 2, Matsumoto further teaches further comprising: 
a first holding member (50a figs. 1,11) configured to hold one of end portions of the receiving member; 
a second holding member (50e,50d figs. 1,11) configured to hold the other of the end portions of the receiving member; and 
a support mechanism (60,61,64,50c figs.12, 1,10,11) configured to displace at least one of the first holding member and the second holding member such that a relative arrangement of the first holding member and the second holding member is switchable between a receiving arrangement (figs.1,14) in which a receiving surface of the receiving member that is configured to receive the recording medium faces upward below the discharge port in the direction of gravity, and a housed arrangement (figs.2,3) in which the receiving surface does not receive the recording medium (figs.1-4,10-14).

Regarding claim 4, Matsumoto further teaches wherein the support mechanism (60,61,64,50c figs.12, 1,10,11) includes a support portion that is integral with the housing portion and supports the first holding member.  

Regarding claim 5, Matsumoto further teaches wherein the housing portion is configured to be located below an apparatus main body of the recording apparatus (1) in the housing position, and be exposed from below the apparatus main body in the receiving position (receiving/inner member of 50 figs.1,2,13). 

Regarding claim 6, Matsumoto further teaches further comprising a paper supply portion (20 figs.1,2) configured to supply the recording medium to the recording portion, wherein the housing portion is configured to be located below the paper supply portion in the housing position (figs.1,2).

Regarding claim 7, Matsumoto further teaches wherein the housing portion has an exterior surface forming a part of an exterior portion of the recording apparatus in the housing position (outer portion of 50 figs.1,2,13). 

Regarding claim 8, Matsumoto further teaches wherein the support portion (60,61,64,50c figs.12, 1,10,11) is configured such that the first holding member is movable between a first position in which at least a section of the receiving member (receiving/inner member of 50 figs.1,2,13) that corresponds to the one of the end portions is housed in the housing portion (outer portion of 50 figs.1,2,13), and a second position which is above the housing portion and in which the receiving member assumes a receiving profile in which the receiving surface faces upward (figs.1,2, 10,11).  

Regarding claim 9, Matsumoto further teaches wherein the support portion is pivotally incorporated to the housing portion, and wherein the housing portion has a support surface for supporting the receiving member (receiving/inner member of 50 figs.1,2,13) at a position different from a section that rotatably supports the support portion (outer portion of 50 figs.1,2,13) .  

Regarding claim 10, Matsumoto further teaches wherein the receiving member (receiving/inner member of 50 figs.1,2,13) includes, in the housed arrangement in which the receiving surface does not receive the recording medium, a section which extends along an exterior of an apparatus main body of the recording apparatus and in which the receiving surface faces sideways (receiving/inner member of 50 figs.1,2,13), and a section that is housed in the housing portion (outer portion of 50 figs.1,2,13)  .

  Regarding claim 11, Matsumoto further teaches wherein the receiving surface of the section housed in the housing portion (outer portion of 50 figs.1,2,13) of the receiving member in the housed arrangement faces downward (receiving/inner member of 50 figs.1,2,13).   

Allowable Subject Matter
Claims 3,12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853